Citation Nr: 0838268	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  02-21 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to June 
1971.  Service in Vietnam is evidenced in the record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim for 
service connection for a low back disorder.  The veteran 
disagreed and perfected an appeal of the issue.

In an April 2004 decision, the Board remanded the claim for 
further evidentiary and procedural development.  In an April 
2007 decision, the Board remanded the claim for further 
evidentiary and procedural development.  


FINDINGS OF FACT

A preponderance of the competent medical and other evidence 
of record supports a conclusion that the veteran's low back 
disorder is unrelated to his active military service.


CONCLUSION OF LAW

Entitlement to service connection for a low back disorder is 
not warranted.  38 U.S.C.A. § 1110 (West 2002);  38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he injured his back, and sought 
treatment for the injury, while he was on active duty, and 
that his current low back condition is a result of that 
injury.  The Board will first address preliminary matters and 
then render a decision on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, in April 2007, the Board remanded the 
veteran's claim for further procedural and evidentiary 
development.  Specifically, the Board ordered VBA to complete 
all notification as required by law; to obtain VA medical 
treatment records from VA facilities in Freeport and 
Rockford, Illinois; and, to arrange for the veteran to 
undergo an orthopedic examination for determination of 
whether the veteran's back disability is related to his 
active duty service and for the examiner to indicate whether 
the veteran's claims file had been reviewed.

The record reveals that VBA provided notice, as is more 
thoroughly discussed below, which complied with the 
instructions of the Remand.  The record further demonstrates 
that VA medical treatment records were obtained from VA 
facilities in Freeport and Rockford, Illinois.  Last, the 
record indicates that the veteran was examined by a VA 
medical practitioner in June 2008.  The practitioner provided 
an opinion regarding whether the veteran's current low back 
disability was related to his active duty service, and 
indicated that he had reviewed the veteran's VA claims 
folder.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  The 
Board finds that the record indicates that VBA substantially 
complied with the April 2007 remand.


Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, VBA provided the veteran with notice in a 
letter dated May 2007, in which the veteran was informed what 
was required to substantiate a claim for service connection.  
Specifically, the veteran was informed that the evidence 
needed to show that he had an injury in military service or a 
disease that began in or was made worse during military 
service or an event in service causing injury or disease; a 
current physical or mental disability; and, a relationship 
between the current disability and an injury, disease or 
event in military service.

In addition, the letter notified the veteran that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. 

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

In this case, the veteran was specifically informed of how VA 
determined a disability rating and an effective date in the 
May 2007 letter and, as indicated above, received notice 
regarding the first three Dingess elements.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, excerpts from his personnel file, 
and all pertinent VA medical records and all private medical 
records identified by the veteran are in the claims file.  
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).  In this case, the veteran was provided 
an examination in June 2008 regarding his claim for 
entitlement to service connection for a low back condition. 

VA has further assisted the veteran throughout the course of 
this appeal by providing him with a statement of the case 
which informed him of the laws and regulations relevant to 
his claim.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  In his December 2002 substantive appeal, the veteran 
elected in writing not to present evidence and testimony 
before a Veterans Law Judge.  

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulation 

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002). When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim. See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he injured his back during service 
when he lifted artillery rounds.  He also contended that his 
back was injured during an assault which occurred during 
service.  The veteran contends that he sought treatment for 
his back during service.

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. See Hickson, supra.  The Board will 
address each element in order.

With regard to element (1), the June 2008 examiner confirmed 
a diagnosis of lumbar spine degenerative disc disease at the 
L4-5 level.  Thus, element (1) is satisfied.

With regard to element (2), the Board has carefully reviewed 
the veteran's service medical records contained in his VA 
claims folder.  Contrary to the veteran's assertion that he 
sought medical treatment for his back, the records do not 
reveal any such treatment or complaints regarding low back 
pain.  The record does reflect that the veteran complained to 
a VA examiner of a history of low back pain in a July 1975 VA 
medical examination report.  The Board observes that the July 
1975 medical examiner concluded that the veteran's complaints 
of multiple painful conditions were "numerous psychosomatic 
complaints."  The Board also observes that the veteran made 
no claim regarding a low back disorder until December 1992, 
when he contended that his right hip should be service 
connected.  

In sum, giving the veteran the benefit of the doubt, the 
first claim was made more than 20 years after the veteran was 
discharged.  Such a delay can be considered as negative 
evidence weighing against the veteran's claim.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim]; see also Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) [the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence].  Moreover, the record indicates that the 
veteran first contended the veteran suffered a back injury 
during service 30 years after he was discharged.  The Court 
has held that contemporaneous evidence has greater probative 
value than history as reported by the claimant.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994).  In this case, the 
contemporaneous evidence of record indicates he had no injury 
during service and the only evidence of a low back injury 
close in time to his discharge reveals the complaints were 
psychosomatic.  Finally, the Court has also held that the 
Board may consider whether the veteran's personal interest 
may affect the credibility of testimony.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  The record reveals the 
veteran has indicated he wanted payment of benefits to 
relieve his lack of income.  See, for example, veteran's 
statements dated October 4, 1995, and January 6, 2006.  Such 
statements can be probative of a personal interest that may 
affect the credibility of the veteran's late contention 
regarding a back injury during service.

After review of the entire record, the Board finds that 
Hickson element (2) is not satisfied, and that the claim 
fails on this basis alone.

For the sake of completeness, the Board will briefly address 
the remaining Hickson element.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

With regard to element (3), medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability, the Board observes that the June 2008 
examiner reviewed the veteran's VA claims folder and "the 
treatment and manifestations of the patient's low back pain 
was reviewed in detail."  The examiner then made the 
following finding: "[I]t is my opinion that it is at least 
as likely as not that the veteran's current lumbar spine 
degenerative disc disease at L4-5 is related to his 
service."  The examiner noted in the history portion of the 
examination report that "the veteran states that when he was 
in Vietnam, at age 18 or 19, he suffered a low back strain . 
. . he was working in the artillery and he said he hurt his 
back while working in the artillery."

The Board finds that the VA examiner's opinion that the 
veteran's current low back disorder is related to the 
veteran's service is based on the unsubstantiated accounts of 
the veteran himself.  It is now well established that 
information from a veteran which is essentially transcribed 
by a medical professional still amounts only to a statement 
from the veteran. See Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that an opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described].  As described 
above, the Board finds that the veteran's contention 
regarding an in-service injury is not credible.  Thus, the 
physician's opinion is based on a premise that is faulty; the 
veteran's statement regarding an event - which the physicians 
accepted as the underlying injury - is not supported by the 
evidence of record and is, by virtue of the veteran's 
personal interest and long delay in bringing his claim, not 
worthy of probative value.  

There is no other credible medical evidence of record 
supporting a finding that the veteran's current condition is 
related to an in-service event or injury.  To the extent that 
the veteran so contends, the Board notes there is nothing in 
the record which indicates that he is competent to provide 
such a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

For the reasons stated above, the Board finds that the 
evidence also does not support Hickson element (3), and the 
claim fails for that reason as well.




ORDER

Entitlement to service connection for a low back disorder is 
denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


